DETALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant’s election Invention I without traverse of in the reply filed on 12/16/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities: 
In claim 5, “further comprising disposing shim material” should read “further comprising 
disposing a shim material”.
Appropriate correction is required.

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 138, 238, and 338 in Fig. 5B, 6B,7B are not found in the Detailed Description.  Corrected drawing sheets in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claim 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of the examination the examiner will treat this limitation as “equal to”.

Claim 13 recites “sheet angle” and the specification in page. 5; Pra.0009 states that “providing the first workpiece and the first electrode with a sheet angle therebetween.” According to specification .


				       Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kojiro JP 2014/113,616 (cited in applicant’s IDS).
Kojiro teaches:
Regarding claim 1. A method of resistance spot welding a workpiece stack-up (par, 0001; a dissimilar metal joint joined using this spot welding method), the method comprising:
providing a first metallic workpiece having a first workpiece (fig.1, 10; aluminum alloy; par.0020, line 1) faying surface (see figure 1 below where the examiner labeled originally not labeled faying surface) including an interface portion (see figure 1 below where the examiner labeled originally not labeled interface);

disposing the first and second metallic workpieces with the interface portions of the first and second workpiece faying surfaces spaced apart a predetermined spacing distance S (fig.1) from each other, the predetermined spacing distance being in the range of 0.25 to 2.5 millimeters (par.0033, line 3; 0.4 to 1.4mm);
providing a set of opposed welding electrodes including a first electrode and a second electrode, the first electrode being disposed on a side of the first workpiece, and the second electrode being disposed on a side of the second workpiece (fig.1, 20a and 20b – two electrodes; they are separately disposed on each side of workpiece);
applying pressure to the workpieces via the weld faces of the set of electrodes (par.0021, line 6; press) and heating the workpieces (par. 0022, line 1-3; heat) via the electrodes to form a spot weld joint (see figure 2 below where the examiner labeled originally not labeled joint) between the interface portions of the first and second workpiece faying surfaces.

2. The method of claim 1, wherein the second workpiece is formed of a steel alloy (fig.1, 10; par.19, line 4 - a galvanized steel sheet) and the first workpiece is formed of one of aluminum and an aluminum alloy 12 (fig.1).

4. The method of claim 1, the interface portions of the first workpiece faying surface and the second workpiece faying surface being spaced apart from one another via an air gap (see figure 1 below where the examiner labeled originally not labeled air gap).

5. The method of claim 4, further comprising disposing shim 14 (fig.1 – spacer) material between the first and second workpieces to space the first and second workpieces apart from one another.

14. The method of claim 1, wherein the step of heating the workpieces is accomplished by passing electrical current between the workpieces via the electrodes (par.0022, line 1-3).


    PNG
    media_image1.png
    392
    570
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    747
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kojiro JP 2014/113,616 in view of Sigler 2017/0,297,138 (cited in applicant’s IDS).
Kojiro teaches the invention as discussed above, but is silent on aluminum workpiece(claim 4), sheet angle(claim 13).
Sigler teaches:
Regarding claim 3. The method of claim 1, wherein each of the first and second workpieces is formed of one of aluminum and an aluminum alloy (fig.2, 32,34; par.0024, line 8; aluminum to aluminum).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kojiro modify with Sigler aluminum workpiece in order to achieve a similar material combination of resistance spot welding. Aluminum is known as a light weight, high thermal and electrical conductivity, cost efficient and low melt point material. Therefore, using two similar spot welding materials as aluminum to aluminum is satisfied with varies requirement of resistance spot welding such as automobile or train or air panel similar material parts welding. 


13.The method of claim 1, further comprising providing the first workpiece and the first electrode with a sheet angle therebetween, the sheet angle being at least three degrees.

However, the court have held that where general condition of claim is disposed in the prior art ( see fig.8, 58’), it is not inventive to discover the optimum or workable range by routine experimentation (MEPE 2144.05 IIa).
In this case, a certain sheet angle between electrode and workpiece, but the prior art is silent that the sheet angle is great than 3 degree. However, the court have said that having an optimal or workable 

Claim 6, 7,15 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kojiro JP 2014/113,616 in view of Hitomi JP 2016/059,954 .
Kojiro teaches the invention as discussed above, but is silent on cutout (claim 6), shim material (claim 7), notch root angle (claim 15).

Hitomi teaches:
Regarding claim 6.The method of claim 5, further comprising providing a cutout (page.5, par.3, line 3;  a through hole shaped as circular or square is considered as cutoff) in the shim material (page.6, par.4, line 4-5; fig.1, 2; ceramic) to provide the air gap (fig.1, 2a) between the first and second faying interfaces, wherein the cutout is provided as being larger than a weld face of each electrode (fig.2, 20 – electrode surface is smaller than cutout; page.7, par.4,line 5-6).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kojiro modify with Hitomi through hole in order to weld two workpiece in the cutoff area. Since workpieces have heat is generated via electrode, the workpieces are softened that easier press by electrode to achieve high strength bonding by resistance spot welding. Therefore, a cutoff shim 


7.The method of claim 5, further comprising providing the shim material as at least one of the following: a polymeric material, a glass material, a ceramic material (page.6, par.4, line 4-5; fig.1, 2 -ceramic), at least one wire, at least one rod, and a plurality of beads.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kojiro modify with Hitomi  ceramic in order to provide non-conductive material between two workpiece. The substantial joining by spot welding is performed between two metal workpiece materials, and therefore conductivity is not essential as a characteristic of the shim. Therefore, a strong and solid welding can be performed during processing of resistance spot welding.


15. The method of claim 14, resulting in the spot weld joint having a notch root angle between the first and second workpieces, the notch root angle being at least 25 degrees.
However, the court have held that where general condition of claim is disposed in the prior art (see fig.1C; notch root angle between two workpieces), it is not inventive to discover the optimum or workable range by routine experimentation(MEPE 2144.05 IIa).
In this case, a certain notch root angle between two workpieces is provided by electrode pressure, but the prior art is silent that the notch root angle is greater than 25 degree. However, the court have said that having an optimal or workable range is not inventive. Varying the notch root angle by electrode pressure is recognized as a result-effective variable which is result of a routine experimentation. In this 

Claim 8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kojiro JP 2014/113,616 in view of Kojiro’ JP 2014/113,616 .

Kojiro teaches the invention as discussed above, but is silent on similar metal work piece(claim 8), range (claim 16).

Kojiro’ teaches:
8. The method of claim 4, further comprising providing the second workpiece 12 (fig. 4b; steel) having a raised portion 12a (fig.4b) contacting (see figure 4b below where the examiner labeled originally not labeled contact) the first workpiece 10 (fig.4b; aluminum alloy) and providing the second workpiece having a valley bottom (see figure 4b below where the examiner labeled originally not labeled valley bottom) portion disposed at the interface portion of the second workpiece faying surface (see figure 4b below where the examiner labeled originally not labeled faying face), the valley bottom portion being disposed away from the first workpiece so that the air gap (see figure 4b below where the examiner labeled originally not labeled air gap) is disposed between the valley portion bottom and the first workpiece.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kojiro modify with Kojiro’ raised portion in order to create an air gap without spacer/shim to space 

Fig.4

    PNG
    media_image3.png
    517
    628
    media_image3.png
    Greyscale


16. The method of claim 1, the predetermined spacing distance being in the range of 0.8 to 1.5 millimeters (par. 0033, line 3; 0.4 to 1.4mm).

The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05  I)
In this case, the predetermined spacing distance being in the range of 0.8 to 1.5mm. However, the prior art discloses spacing distance in the range of 0.4-1.4mm, 0.8-1.4mm is overlapped with claimed range. Therefore, an overlapped spacing distance is recognized in the art to be a prima facie case of obviousness exists.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kojiro JP 2014/113,616 in view of Werz 9849541.
Kojiro teaches the invention substantially as claimed for the method according to claim 9 further comprising providing the second workpiece 12 (fig. 4a; steel) contacting (see figure 4a below where the examiner labeled originally not labeled contact) the first workpiece 10 (fig. 4a; aluminum alloy) and a gap bottom portion (see figure 4a below where the examiner labeled originally not labeled gap bottom) disposed away from the first workpiece so that the air gap (see figure 4a below where the examiner labeled originally not labeled air gap)is disposed between the gap bottom portion and the first workpiece.

    PNG
    media_image4.png
    566
    806
    media_image4.png
    Greyscale

However, Kojiro is silent on folded-over portion.

Werz teaches:
having a folded-over portion 16 (fig.4; simple folding; Col.9, line 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kojiro modify with Werz folded-over portion in order to create an air gap without spacer/shim to 

.    

Claim 10,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kojiro JP 2014/113,616 in view of Sigler 2009/0,142,538.
Kojiro teaches the invention as discussed above, but is silent on filler material and particles (claim 10), filler material (claim 11), particle (claim 12).
Sigler teaches:
Regarding claim 10. The method of claim 1, further comprising disposing a filler material 124 (fig.2) between the first 112 (fig.2) and second workpieces 114 (fig.2) to create the predetermined spacing distance therebetween (par.0012; 0.2mm to 2 mm), the filler material comprising a plurality of particles 130 (fig.2) disposed within the filler material, the plurality of particles being adapted to space apart the interface portions of the first and second faying surfaces (see fig.2; two particles space apart first and second faying surface) the plurality of particles being no more than 10% of a volume of the filler material (par.0036, line 19; 0.1% to 10%).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kojiro modify with Sigle filler material and particle in order to space the two workpieces interface and faying surface during process of resistance spot welding. Particle is less than 10% of volume of filler provide at least localized conductivity between metal workpieces(page.4, par 0036, line 1). Therefore, two metal workpiece have spaced by filler and particles can achieve process of resistance spot welding , and providing localized electrical conductivity via particles increase welding joint hardness and solid. 


11. The method of claim 10, further comprising providing the filler material as being at least one of an adhesive material and a sealing material (fig.2, 124; viscoelastic polymer core – adhesive and elastic; link: https://www.thermofisher.com/blog/materials/studying-the-viscoelastic-properties-of-polymers-and-plastics/).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kojiro modify with Sigle filler material in order to enhance electrical conductivity, vibration damping by laminate and adhesive between two metal workpieces for resistance spot welding. Therefore, the welding joint is provided high strength bonding between two metal workpieces.


12. The method of claim 10, further comprising providing each particle having a height that is about equal to the predetermined spacing distance (par.0035; same size as viscoelastic polymer core thickness).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kojiro modify with Sigler particles in order to space a predetermine distance between the metallic sheets when conductive particles in the viscoelastic core layer( par.0011). Particle is made by iron phosphide, stainless steel, iron, copper, or nickel which is stronger or harder than filler material that can hold a predetermined distance between workpieces.  Therefore, the stronger particles can maintain a predetermined space between workpieces that for resistance spot welding.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0009319, US2012/0168200, US 10350701, US20070245541


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/YI . HAO/
Examiner
Art Unit 3761



/HELENA KOSANOVIC/
Supervisory Patent Examiner, 
Art Unit 3761
020222